PER CURIAM:
1 denied. Construing relator’s pleading as a bona fide motion for new trial, in accordance with its caption, it is untimely and the district court did not err in dismissing it. See La.C.Cr.P. art. 851(B)(3); La.C.Cr.P. art. 853(B). In the alternative, construing the pleading as an application for post-conviction relief, see La.C.Cr.P. art. 924(1) (“An ‘application for post conviction relief means a petition filed by a person in custody after sentence following conviction for the commission of an offense seeking to have the conviction and sentence set aside.”), it was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So.2d 1189.
Moreover, relator previously exhausted his right to state collateral review. See State ex rel. Besse v. State, 14-2636 (La. 2/26/16), 184 So.3d 1272.